Citation Nr: 0633398	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  92-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a right 
elbow disability, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for a left elbow 
disability.

3.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for a right 
ankle disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased initial rating for a left 
ankle disability, currently rated as 10 percent disabling.

7.  Entitlement to an increased initial rating for a cervical 
spine disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased initial rating for right 
ulnar neuropathy, currently rated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection and a combined 20 percent disability 
rating for right and left elbow disabilities, right and left 
knee disabilities, right and left ankle disabilities, and a 
neck disability, and awarded service connection and a 10 
percent disability rating for right ulnar neuropathy, 
effective April 1, 1994.  In June 1997, the veteran testified 
before the Board at a hearing that was held at the RO.    In 
September 1997, the Board remanded the claims for additional 
development.  By an August 2002 rating decision, the RO 
granted separate 10 percent evaluations for each of the right 
and left knees, and right and left ankles.  By the same 
rating decision, a 20 percent evaluation was assigned for the 
right elbow, and a noncompensable evaluation was assigned for 
the left elbow.  In October 2003, the Board again remanded 
the claims for additional development.  As each of the 
evaluations are less than the maximum available ratings, the 
issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The issues of entitlement to increased ratings for right and 
left elbow disabilities, right ulnar neuropathy, and a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since April 1, 1994, the veteran's right knee disability 
has been manifested by  subjective complaints of pain.  
Objective manifestations have included arthritis, vague 
tenderness to palpation, full extension, flexion limited to 
no more than 120 degrees, with mild crepitus, and with no 
additional limitation of motion due to repetitive motion.  
There is no clinical evidence of effusion, ankylosis, 
subluxation, instability, dislocation, clicking, or locking.

2.  Since April 1, 1994, the veteran's left knee disability 
has been manifested by arthritis, full extension, and flexion 
limited to no more than 120 degrees, with no additional 
limitation of motion due to repetitive motion.  There is no 
clinical evidence of effusion, tenderness, crepitus, 
ankylosis, subluxation, instability, dislocation, clicking, 
or locking.

3.  Since April 1, 1994, the veteran's right ankle disability 
has been manifested by arthritis and no more than moderate 
limitation of motion.

4.  Since April 1, 1994, the veteran's left ankle disability 
has been manifested by arthritis and no more than moderate 
limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met since April 1, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5020, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met since April 1, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5020, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

3.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met since April 1, 1994.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DC 5271 (2006).

4.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not met since April 1, 1994.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DC 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the ratings initially assigned 
for his disabilities on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection for each disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2006) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements are 
provided in Plates I, II, and V under 38 C.F.R. § 4.71a 
(2006).  For VA purposes, normal extension and flexion of the 
elbow is from 0 to 145 degrees, normal extension and flexion 
of the knee is from 0 to 140 degrees, and normal plantar 
flexion of the ankle is from 0 to 45 degrees and normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. 
§ 4.71a, Plates I, II, and V (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
and ankle are considered major joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2006).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The veteran contends that he is entitled to increased ratings 
for his right and left knee and right and left ankle 
disabilities.  These claims will be examined in turn.

A.  Right and Left Knees

The veteran's right and left knee disabilities have been 
rated 10 percent disabling under DC 5260, which contemplates 
limitation of flexion of the leg.  38 C.F.R. § 4.71a, DC 5260 
(2006).  Diagnostic Code 5261, which contemplates limitation 
of extension of the leg, is also applicable.  

Diagnostic Codes 5003 (degenerative arthritis), and 5010 
(traumatic arthritis), are not applicable, as those 
diagnostic codes provide for a maximum 10 percent rating for 
a major joint only where limitation of motion is 
noncompensable.  In considering the applicability of other 
diagnostic codes, the Board finds that DCs 5256 (ankylosis of 
the knee), 5257 (other impairment of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrates any objective finding of subluxation 
or ligamentous laxity.  Additionally, the veteran has denied 
experiencing locking or dislocation.
    
Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from September 1995 to October 2004 
show that in May 1998, the veteran complained of right knee 
pain.  Examination revealed tenderness to palpation over the 
medial collateral ligament and especially over the pes 
anserinus.  There was no discomfort with varus or valgus 
stress, and no instability or subluxation was noted.  The 
impression was right medial hamstring strain, with associated 
tendonitis, and infrapatellar effusion.  The veteran next 
complained of his right knee in September 1998.  An MRI 
examination at that time revealed a complex tear involving 
the posterior horn of the medial meniscus with oblique 
horizontal and vertical tears.  Examination of the knee in 
October 1998 revealed joint effusion, a Baker's cyst, and a 
synovial cyst or ganglion.  He had some mild crepitus.  The 
veteran underwent right knee arthroscopy for repair of the 
meniscal tear in November 1998.  Several weeks following the 
procedure, the veteran had range of motion of the right knee 
from 0 to 120 degrees.  In December 1998 he was again found 
to have range of motion of the right knee from 0 to 120 
degrees.  There are no records dated after December 1998 
referable to treatment for right knee problems.

There are no treatment records dated from September 1995 to 
October 2004 referable to complaints or treatment for left 
knee problems.

The veteran underwent VA examination of his knees in February 
1998, June 2003, and in December 2005.  On examination in 
February 1998, the veteran complained of stabbing pain in the 
knees, and occasional swelling.  Physical examination of the 
knees revealed extension to 0 degrees, and flexion to 125 
degrees, bilaterally.  This was noted to be a loss of 
approximately 10 degrees terminal flexion.  There was no 
effusion in either knee, and there was good stability to 
anteroposterior and mediolateral stress noted, bilaterally.  
On examination in June 2003, the veteran complained of 
increased symptoms in the knees, and reported that he had 
undergone private arthroscopy.  Examination revealed 
extension to 0 degrees, and flexion to 120 degrees, 
bilaterally.  There was no effusion in either knee, and there 
was good stability bilaterally.  There were no Baker's cysts.  
There was some patellofemoral crepitus that was minimally 
painful.  

Finally, on examination in December 2005, the veteran 
complained of experiencing more pain and instability in the 
right knee as compared to the left.  He reported, however, 
that the right knee pain was not distressing and was not 
disabling.  He reported that he experienced exacerbations and 
remissions from time to time, but did consider any of these 
to be flare-ups.  He denied experiencing locking or giving 
way in either knee.  He reported that he did experience 
swelling of the knees after he had been on his feet for 
extended periods of time.  The examiner noted that the 
veteran had had an arthroscopic examination of the right 
knee, in which meniscal tears were removed and trimmed.  
Since then, the right knee had been better, but the veteran 
still felt that the right knee was symptomatic.  The veteran 
reported that his ability to walk was unlimited; that is, he 
could walk as much as he liked.  He reported that he used no 
braces or other assistive devices for either knee, and that 
with respect to his right knee he was able to perform his job 
and the basic activities of daily living without difficulty.  
Examination of the right knee revealed no quadriceps wasting 
or joint effusion.  Range of motion of the right knee was 
from 0 to 125 degrees, and was without pain.  Following 
repetitive use, he had no increased pain, fatigue, weakness, 
lack of endurance, incoordination, or additional limitation 
of motion.  While he had vague tenderness over the knee, he 
had good stability, and no crepitations that were painful.  
The veteran did not complain about his left knee.  He denied 
experiencing pain, swelling, locking, giving away, or other 
symptoms.  Examination of the left knee was normal.  Range of 
motion of the left knee was from 0 to 140 degrees.  Following 
repetitive use, he had no increased pain, fatigue, weakness, 
lack of endurance, incoordination, or additional limitation 
of motion.  Good stability in the left knee was noted.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On all 
examinations since the effective date of service connection, 
both the veteran's right and left knees have had extension to 
0 degrees, or full extension.  Unlimited extension warrants a 
noncompensable rating.  Accordingly, the veteran is not 
entitled to a rating higher than 10 percent for either the 
right or left knee under DC 5261.  Nor is he entitled to a 
higher rating for either the right or left knee under DC 
5260.  At no time has the flexion of either the right or left 
knee been limited to more than 120 degrees.  Limitation of 
flexion to 120 degrees or better does not warrant a rating 
higher than 10 percent under DC 5260.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the veteran has consistently been 
shown to have no change in range of motion of his right or 
left knee with repetitive movement, nor increased pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There is no credible evidence that any pain on use or 
during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in either 
the right or left knee being limited in motion to the extent 
required for rating higher than 10 percent.  See 38 C.F.R. §§ 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that flexion to 120 degrees does not warrant 
a compensable rating.  Thus, it appears that the RO in this 
case granted the veteran a compensable rating (10 percent) 
for each knee based upon the presence of arthritis.  The 
veteran, however, is not entitled to a rating higher than 10 
percent for arthritis in either knee.  See 38 C.F.R. § 4.71a, 
DC 5010, Note 1.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's right and left knee disabilities have warranted 
no more than separate 10 percent ratings since April 1, 1994, 
the effective date of service connection.  As the 
preponderance of the evidence is against the claims for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Right and Left Ankles

The veteran's right and left ankle disabilities have each 
been rated 10 percent disabling under DC 5271, which 
contemplates limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2006).  In considering other potentially 
applicable diagnostic codes, the Board finds that DC 5010, 
which contemplates traumatic arthritis is not applicable, as 
DC 5010 provides for a maximum 10 percent rating only where 
limitation of motion is noncompensable.  Diagnostic codes 
5270 (ankylosis of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are also 
not applicable as there is no evidence of ankylosis, malunion 
or astralgalectomy in this case.  Diagnostic Code 5262 
(impairment of the tibia and fibula) similarly is not 
applicable as there is no evidence of impairment of the tibia 
and fibula in this case.  Accordingly, DCs 5010, 5262, 5270, 
5272, 5273, and 5274 cannot serve as a basis for an increased 
rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  VA and 
private treatment records dated from September 1995 to 
October 2004 show that in October 2000 the veteran had a 40 
degree arc of motion of the left ankle, and that in July 
2003, despite pain, he was found to have a good range of 
motion in the left ankle.  Treatment records dated from 
September 1995 to October 2004 are silent as to complaints 
regarding or treatment for the right ankle.

The veteran underwent VA examination of the ankles in 
February 1998, June 2003, and in December 2005.  On 
examination in February 1998, the veteran complained of 
stabbing pain in the ankles, and occasional swelling, 
approximately four to six times per year.  The veteran was 
noted to walk without a limp, and was able to walk on tiptoe 
and on his heels.  Examination of the ankles revealed no 
swelling, and no effusion.  Sensory examination of both 
ankles was normal.  Range of motion testing of both ankles 
revealed 5 degrees dorsiflexion, bilaterally, and 30 degrees 
plantar flexion, bilaterally.  There was some loss of 
subtalar and midtarsal motion.  It was estimated that the 
veteran had approximately one-third loss of motion in each 
ankle.

On examination in June 2003, the veteran complained of pain 
particularly in the left ankle.  Range of motion testing in 
the left ankle revealed 15 degrees of dorsiflexion and 20 
degrees of plantar flexion, with normal midtarsal and 
subtalar motion.  Range of motion testing in the right ankle 
revealed 10 degrees of dorsiflexion and 40 degrees of plantar 
flexion, with normal midtarsal and subtalar motion.  

Finally, on examination in December 2005, the veteran 
complained of a stiff left ankle that crackled.  He stated 
that the left ankle occasionally swelled.  Examination 
revealed a ganglion cyst on the left ankle, which was noted 
to cause the veteran some pain.  Despite the ganglion, the 
veteran was noted to have good function of the left ankle.  
The veteran denied pain, swelling, locking, or other symptoms 
associated with the left or right ankle.  With respect to 
both ankles, he reported that he did not use a brace or other 
assistive device, and that he was able to perform the duties 
of his job as well as the activities of daily living without 
any difficulty.  He denied flare-ups of his ankle 
disabilities.  Range of motion testing in the left ankle 
revealed 20 degrees of dorsiflexion and 40 degrees of plantar 
flexion, with good stability in both planes.  Range of motion 
testing in the right ankle revealed 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with good 
stability in both planes.  He had no painful motion in either 
ankle.  Following repetitive use, he had no pain, fatigue, 
weakness, lack of endurance, incoordination, or additional 
limitation of motion in either ankle.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  With the 
exception of the February 1998 examination, when the veteran 
was found to have had 5 degrees of dorsiflexion, bilaterally, 
and 30 degrees of plantar flexion, bilaterally, the veteran 
was on average found to have no more than moderate limitation 
of the range of motion of both ankles.  In October 2000, he 
had nearly full range of motion, and on examination in June 
2003, the range of motion of the veteran's left ankle was 
more restricted than the range of motion of the right ankle, 
but still did not amount to more than moderate limitation of 
motion of the ankle, as the combined range of motion of the 
left ankle was not restricted by more than half the normal 
range.  On examination in December 2005, the veteran had full 
dorsiflexion in each ankle, and nearly full plantar flexion 
in each ankle.  As the range of motion of each of the 
veteran's ankles has been found to be nearly full on every 
occasion with the exception of the February 1998 examination, 
the Board finds that the weight of the evidence demonstrates 
that the limitation of motion of each the right and left 
ankle is no more than moderate.  Accordingly, the veteran is 
not entitled to an increased initial rating of 20 percent for 
either the right or left ankle under DC 5271 since April 1, 
1994, the effective date of service connection.  

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.  While the veteran does have disability of 
the left and right ankles, the medical evidence does not 
show, nor does he allege, that he has actually lost the use 
of either the right or left foot.  He is able to walk and 
stand for as long as he likes, and clearly has more function 
in both feet than would be served with amputation stumps.  
See 38 C.F.R. § 4.63 (2006).  Thus, the veteran is not 
entitled to a 40 percent rating for either foot under DC 
5167. 

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, on repetitive use the veteran has 
consistently been shown to not have increased pain, fatigue, 
weakness, lack of endurance, incoordination, or additional 
limitation of motion.  Additionally, the veteran denied 
experiencing flare-ups of either ankle.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right or left ankle is limited in motion to 
the extent that his limitation of motion is more than 
moderate, and the requirements for an increased initial 
rating are therefore not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's right and left ankle 
disabilities each continuously have been 10 percent disabling 
since April 1, 1994, when service connection became 
effective.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, March 2003, 
May 2004, February 2005, April 2005, and June 2005; rating 
decisions in January 1995, June 1995, and August 2002; a 
statement of the case in June 1995; and supplemental 
statements of the case in August 2002 and February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

An increased initial rating for a right knee disability is 
denied.

An increased initial rating for a left knee disability is 
denied.

An increased initial rating for a right ankle disability is 
denied.

An increased initial rating for a left ankle disability is 
denied.



REMAND

In an August 2006 communication from the veteran, the veteran 
stated that he had received further treatment for his right 
and left elbow disabilities, his right ulnar neuropathy, and 
his cervical spine disability from his private physicians, 
Keith A. Sanders, M.D., and Donald F. Langenback, M.D.  
Because VA is on notice that there are additional records 
that are applicable to the veteran's claims, these records 
should be obtained.  If possible, the veteran himself is 
asked to obtain these records and submit them to the VA in 
order to expedite the process.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file private medical records 
dated from August 2004 to the present, 
pertaining to treatment for neuropathy 
from Keith A. Sanders, M.D.    

The veteran has indicated that these 
records may be obtained at the 
following address:

Atlanta Neurology, P.C.
Keith A. Sanders, M.D.
993 Johnson Ferry Rd., NE
Bldg. F, Ste. 120
Atlanta, Georgia 30342

Also obtain and associate with the 
claims file private medical records 
dated from July 2005 to the present, 
pertaining to treatment for orthopedic 
complaints from Donald F. Langenback, 
M.D.

The veteran has indicated that these 
records may be obtained at the 
following address:

Donald F. Langenback, M.D.
3855 Pleasant Hill Rd., Ste. 480
Duluth, Georgia 300096

All attempts to secure these records 
must be documented in the claims 
folder.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
increased ratings for right and left 
elbow disabilities, right ulnar 
neuropathy, and a cervical spine 
disability.  If action remains adverse 
to the veteran, provide the veteran and 
any representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond.  Thereafter, return the case 
to this Board.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


